Case 4:19-cv-00147-ALM Document 103 Filed 05/18/20 Page 1 of 4 PageID #: 1305



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 FROSTINE NEWBERRY, an Individual, §
 RICHARD NEWBERRY, an Individual, §
                                    §
        Plaintiffs,                 §
                                    §
 v.                                 §                                Case No. 4:19-cv-147
                                    §                                  Judge Mazzant
 DISCOUNT WASTE, INC., a            §
 Corporation, and ROSA LOPEZ, doing §
 business as A & R RENT-A-FENCE, a  §
 sole proprietorship,               §
                                    §
        Defendants.                 §

               DEFENDANT ROSA LOPEZ D/B/A A & R RENT-A-FENCE’S
                FIRST AMENDED VIDEO DEPOSITION DESIGNATIONS

          Defendant Rosa Lopez d/b/a A&R Rent-A-Fence, (“Defendant”) hereby submits the

following page/line designations of video deposition testimony that may be used at the trial of this

matter:

Video Deposition of Joe DeFilippo taken on November 14, 2019:

 From Page/Line               To Page/Line
 7:4                          7:6
 9:15                         9:22
 16:14                        17:15
 26:17                        28:6
 28:12                        29:14
 30:19                        31:10
 32:2                         32:10
 33:2                         33:22
 34:11                        35:23
 36:8                         38:13
 39:4                         39:19
 41:11                        42:2
 42:25                        43:7
 46:1                         49:7
 49:19                        50:8
 63:16                        63:20

DEFENDANT PLAINTIFF ROSA LOPEZ D/B/A A & R RENT-A-FENCE’S
FIRST AMENDED VIDEO DEPOSITION DESIGNATIONS                                                 Page 1
Case 4:19-cv-00147-ALM Document 103 Filed 05/18/20 Page 2 of 4 PageID #: 1306



 67:2                     67:14
 71:5                     73:3
 80:8                     81:15
 85:11                    87:5
 90:3                     90:8
 91:5                     91:10
 92:2                     94:16
 95:24                    96:5
 96:19                    97:4
 98:9                     98:23
 99:7                     99:24
 106:11                   106:15
 106:25                   107:8
 107:25                   108:13
 109:18                   110:8
 111:17                   112:7
 113:14                   116:14
 121:11                   124:21
 130:3                    132:23


Video Deposition of Norman Cooper taken on March, 9, 2020:

 From Page/Line           To Page/Line
 22:5                     22:18
 25:16                    28:10
 28:19                    36:3
 38:3                     40:3
 40:21                    41:23
 46:17                    48:14
 51:5                     51:20
 52:13                    53:3
 55:18                    57:5
 57:11                    63:6
 63:23                    64:6
 65:7                     66:11
 70:1                     70:12
 70:20                    74:15
 77:11                    78:2
 78:10                    79:8
 81:20                    82:5
 83:5                     86:12




DEFENDANT PLAINTIFF ROSA LOPEZ D/B/A A & R RENT-A-FENCE’S
FIRST AMENDED VIDEO DEPOSITION DESIGNATIONS                           Page 2
Case 4:19-cv-00147-ALM Document 103 Filed 05/18/20 Page 3 of 4 PageID #: 1307



Dated: May 18, 2020



                                      Respectfully submitted,




                                      By:
                                              Robert J. Palmer
                                              State Bar No. 24013286
                                              rpalmer@foxrothschild.com
                                              Adam T. Hamilton
                                              State Bar No. 24087655
                                              ahamilton@foxrothschild.com
                                      Fox Rothschild LLP
                                      Two Lincoln Centre
                                      5420 LBJ Freeway, Suite 1200
                                      Dallas, Texas 75240
                                      972/991-0889
                                      972/404-0516 – Fax
                                      ATTORNEYS FOR DEFENDANT
                                      ROSA LOPEZ d/b/a A & R RENT-A FENCE




DEFENDANT PLAINTIFF ROSA LOPEZ D/B/A A & R RENT-A-FENCE’S
FIRST AMENDED VIDEO DEPOSITION DESIGNATIONS                           Page 3
Case 4:19-cv-00147-ALM Document 103 Filed 05/18/20 Page 4 of 4 PageID #: 1308



                                CERTIFICATE OF SERVICE

        I certify that on this the 18th day of May, 2020, a true and correct copy of the foregoing
document was served via email on the following parties in accordance with the Federal Rules of
Civil Procedure:

 Mark Underwood
 Underwood Law Offices
 2530 West White Avenue, Suite 200
 McKinney, Texas 75071
 956-982-1800 – Telephone
 956-982-2602 – Facsimile
 munderwood@underwoodlawoffices.com
 Attorneys for Plaintiffs




                                                      Adam T. Hamilton




DEFENDANT PLAINTIFF ROSA LOPEZ D/B/A A & R RENT-A-FENCE’S
FIRST AMENDED VIDEO DEPOSITION DESIGNATIONS                                               Page 4
